Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 1 of 20 PageID 219



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

       Plaintiff,                                   Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.,

      Defendants.
_____________________________________/

              DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
                 MOTION TO DISMISS PLAINTIFF’S COMPLAINT

I.     Introduction

       The Court should dismiss the Complaint’s collective action claims under the Equal Pay

Act (“collective claims”), and Plaintiff’s individual wage claims under the EPA and Section

1981, for the following reasons:

       1.      The collective and individual claims should be dismissed because those claims are
               brought under the EPA, which is a part of the FLSA; under the FLSA there is no
               enterprise coverage for a nonprofit political campaign that is not operated for a
               business purpose, and there are no allegations that could establish individual
               FLSA coverage for putative members of the collective;

       2.      The collective claims should be dismissed because the Complaint fails to allege
               any facts that could support a finding that putative class members have job duties
               “substantially equal” to their purported male comparators;

       3.      The collective claims should be dismissed because the Complaint fails to allege
               any facts that could support a finding that putative class members were paid less
               than their purported male comparators;
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 2 of 20 PageID 220



       4.      Plaintiff’s individual wage claims should be dismissed because the Complaint
               fails to allege facts sufficient to support a finding that any purported comparator
               had duties that were “substantially equal” to Plaintiff’s duties; and

       5.      Plaintiff alleges no facts sufficient to state a plausible claim for pay discrimination
               based on race under Section 1981.

These and other bases for dismissal are set forth in more detail below.

II.    The EPA Claims Should Be Dismissed because there Are No Allegations that Could
       Establish FLSA Coverage

       Because the EPA is part of the FLSA, the first step in establishing an EPA claim is to

prove FLSA coverage. See Ferguson v. Neighborhood Housing Servs., Inc., 780 F.2d 549, 551-

52 (6th Cir. 1986) (the EPA covers only employees engaged in commerce or employed by an

enterprise engaged in commerce, as those terms are defined by the FLSA). There are two ways

an employee might be covered under the FLSA: “enterprise” coverage and “individual”

coverage. Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 295 n.8 (1985). Where

there is enterprise coverage, all of the enterprise’s employees are covered by the FLSA. Even in

the absence of enterprise coverage, an individual may be covered by the FLSA “when ‘a

substantial part of the employee’s work is related to interstate commerce.’” Jones v. SCO Family of

Servs., 202 F. Supp. 3d 345, 351 (S.D.N.Y. 2016) (internal citations omitted); see also Walling v.

Jacksonville Paper Co., 317 U.S. 564, 572 (1943). The FLSA "regulate[s] only activities

constituting interstate commerce, not activities merely affecting commerce." Thorne v. All

Restoration Servs., Inc., 448 F.3d 1264, 1266 (11th Cir. 2006) (citing McLeod v. Threlkeld, 319

U.S. 491 (1943)).

       A.      Enterprise Coverage

       For enterprise coverage, the defendant “must constitute an ‘enterprise engaged in

commerce or in the production of goods for commerce,’” and the plaintiff must be an



                                                  2
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 3 of 20 PageID 221



“employee” within the meaning of the FLSA. Tony & Susan Alamo Found., 471 U.S. at 295.

An “enterprise” means “the related activities performed . . . by any person or persons for a

common business purpose . . . .” 29 U.S.C. § 203(r)(1) (emphasis added). Activities of

nonprofit groups, if “not performed for a business purpose,” are excluded from coverage. Tony

& Susan Alamo Found., 471 U.S. at 297 (citation and internal quote marks omitted).

       Because a non-profit might engage in activities for a business purpose, the fact that a

defendant is a non-profit is not necessarily dispositive. According to this Court, “the test is an

‘economic reality test,’ where the focus is on whether the enterprise is primarily engaged in

competition in the public with ordinary commercial enterprises.” Kitchings v. Fla. United

Methodist Children’s Home, Inc., 393 F. Supp. 2d 1282, 1293-94 (M.D. Fla. 2005) (citing Tony

& Susan Alamo Found.; other citations and internal quote marks omitted). See also Reagor v.

Okmulgee County Fam. Res. Ctr., Inc., 501 Fed. Appx. 805, 809 (10th Cir. 2012)) (“the question

is whether the non-profit is primarily engaging in competition in the public with commercial

enterprises).” Further, the enterprise must have an “annual gross volume of sales made or business

done” that “is not less than $500,000.” 29 U.S.C. §§ 203(s)(1)(A)(i) & (ii).

       The Court can, and should, enter judgment on the pleadings on the issue of enterprise

coverage. The Complaint makes it clear that Defendant Donald J. Trump for President, Inc. (the

“Campaign”)(the only Defendant named in the EPA claim) is a political campaign. The Court

can take judicial notice of the fact that the Campaign is a nonprofit entity,1 and a principal




1
 See the New York State Department of State, Division of Corporations, Entity Information website, at
https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=92485E367FA807F
5EB347A4E8E7B0D7734C28F4FD266F3F6BE194B4EF785DF9214C1F91E7E721A0B02EB9B6DD7A83FE0&p
_nameid=5BAB1AD5703AE64E&p_corpid=1A36DD806AD5BD12&p_captcha=11051&p_captcha_check=92485
E367FA807F5EB347A4E8E7B0D7734C28F4FD266F3F6BE194B4EF785DF92E1125606158A002645B483D80B
38F1C2&p_entity_name=donald%20j%2E%20trump%20for%20president&p_name_type=A&p_search_type=CON
TAINS&p_srch_results_page=0 (last visited May 6, 2019).

                                                   3
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 4 of 20 PageID 222



campaign committee.2 As explained above, the FLSA extends enterprise coverage only to

entities operated for a business purpose. Because the Campaign is not operated for a business

purpose, its activities are excluded from coverage under the FLSA. See 29 U.S.C. §

203(r)(1) (defining “enterprise”); see also Tony & Susan Alamo Found., above.

        An argument that a political campaign’s activities are covered by the FLSA was recently

considered, and rejected, in Katz v. DNC Servs. Corp., No. 16-5800, 2018 U.S. Dist. LEXIS

17002 (E.D. Pa. Feb. 2, 2018). In that case, a group of campaign workers brought an FLSA

collective action against the DNC and state democratic parties. While the Court noted that

nonprofits are not per se exempt from the FLSA’s coverage, it then applied the well-established

test for determining FLSA coverage for a nonexempt entity: “[T]he question is whether the non-

profit is primarily engaging in competition in the public with commercial enterprises.” Id. at

*16-17 (citing Reagor, 501 Fed. Appx. at 809). The Katz Court found that the campaign was not

covered by the FLSA, and dismissed the action. The same result should obtain here.

        Alternatively, the Court should dismiss the EPA claims, because there are no allegations

whatsoever that could support a finding of enterprise coverage. There is no allegation that the

Campaign is an “enterprise,” no allegation that its activities were performed for a “business

purpose,” no allegation that it “engaged in commerce,” no allegation that the Campaign was

engaged in the production of goods, no allegation of competition with commercial enterprises,

and no allegation that it had an annual gross volume of “sales made or business done” of at least

$500,000. Accordingly, there is nothing in the Complaint that could support a finding that the

Campaign was an enterprise engaged in commerce or in the production of goods for commerce.




2
 See FEC committee data, at https://www.fec.gov/data/committee/C00580100/?tab=about-committee (last visited
May 6, 2019).

                                                      4
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 5 of 20 PageID 223



        B.      Individual Coverage

        For individual coverage to apply under the FLSA, Plaintiff must establish that she was

(1) engaged in commerce or (2) engaged in the production of goods for commerce. Thorne v. All

Restoration Servs., 448 F.3d 1264, 1266 (11th Cir. 2006) (citing 29 U.S.C. § 207(a)(1)). It is not

enough to be engaged in activities that merely affect commerce; instead, Plaintiff’s activities

must “constitute” interstate commerce. Thorne at 1266 (citing McLeod v. Threlkeld, 319 U.S.

491 (1943)). To meet this test, Plaintiff “must be directly participating in the actual movement

of persons or things in interstate commerce by (i) working for an instrumentality of interstate

commerce, e.g., transportation or communication industry employees, or (ii) by regularly using

the instrumentalities of interstate commerce in [her] work, e.g., regular and recurrent use of

interstate telephone, telegraph, mails, or travel.” Thorne, 448 F.3d at 1266 (citing McLeod, 319

U.S. at 493-98; other citations omitted) (first emphasis added, second emphasis in Thorne).

Purchasing goods that have previously moved in interstate commerce and engaging in credit card

transactions are insufficient. Thorne, 448 F.3d at 1266-69. Similarly, occasional use of

telephones or other electronic devices to communicate across state lines is not enough. See Dent

v. Giaimo, 606 F. Supp. 2d 1357, 1361 (S.D. Fla. 2009) (allegation that job duties included

contacting out of state insurance companies by phone and fax insufficient, in the absence of

allegations concerning how much of plaintiff’s time was spent conducting those activities).

        An employee only engages in commerce under the FLSA “when ‘a substantial part of the

employee’s work is related to interstate commerce,’ [and] activities that ‘simply affect or indirectly

relate to interstate commerce’ are insufficient to plead individual coverage.” Jones v. SCO Family of

Servs., 202 F. Supp. 3d 345, 351 (S.D.N.Y. 2016) (internal citations omitted); see also Walling v.

Jacksonville Paper Co., 317 U.S. 564, 572 (1943) (employee is covered by FLSA “[i]f a substantial



                                                   5
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 6 of 20 PageID 224



part of [the employee’s] activities related to” movement of goods in interstate commerce). Indeed,

for individual coverage to attach, “the employee must be ‘so closely related to the movement of the

commerce as to be part of it,’ as opposed to simply performing activities that ‘affect or indirectly

related to interstate commerce.’” Locke, 690 F. Supp. 2d at 90 (quoting McLeod, 319 U.S. at 497);

see also Kitchings, 393 F. Supp. 2d at 1292-93 and notes 25, 26.

        There are no allegations in the Complaint, whatsoever, concerning the specific job duties

of any putative class member. Accordingly, there is nothing in the Complaint that could support

a finding that any putative class member was engaged in commerce or in the production of goods

for commerce. The Complaint is devoid of any allegations that could establish individual

coverage as to any putative class member, and therefore fails to state a claim of individual

coverage as to the putative class members. Because the Complaint has no allegations that could

establish either enterprise coverage or individual coverage as to putative class members, all EPA

claims brought on behalf of the putative collective should be dismissed.

        The Complaint includes extensive allegations about the named Plaintiff’s own job duties

and responsibilities. Viewed superficially, those allegations might seem to sufficiently allege

that the named Plaintiff was, individually, engaged in commerce. However, a closer

examination reveals that Plaintiff alleges no facts to support the conclusion that she was a

transportation or communication industry employee or that she used supplies that previously

moved in interstate commerce. It is clear from the face of the Complaint that although Plaintiff

purchased supplies, she did so for the purpose of using the supplies in whichever state she

happened to be in at the time. She was not incorporating the supplies into goods to be sold in

another state, and was not transporting them for sale in another state. There is no allegation of

any commercial or business purpose in any of Plaintiff’s activities. Most importantly, there is



                                                   6
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 7 of 20 PageID 225



nothing in the Complaint that could support a conclusion that “a substantial part of [Plaintiff’s]

work [was] related to interstate commerce,” or that she “regularly us[ed] the instrumentalities of

interstate commerce in [her] work.” The Complaint fails to state a claim of individual coverage

as to the named Plaintiff, and Plaintiff’s individual EPA claims should be dismissed as well.

III.   The Collective Claims Should Be Dismissed because the Complaint Makes Only
       Conclusory Assertions of Similar Work and Pay Disparities

       The Complaint’s allegations in support of the collective claims are exactly like

allegations that the Eleventh Circuit has said (1) “epitomize” conclusory allegations, and (2) are

“by definition” conclusory. The Supreme Court held that claims based on such conclusory

allegations must be dismissed. Therefore, dismissal of Plaintiff’s class claims is mandated by

Supreme Court and Eleventh Circuit case law, as explained more fully below.

       A complaint should be dismissed where its factual allegations fail to state a claim for

relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell

Atl. v. Twombly, 550 U.S. 544, 555 (2007). A claim is facially plausible only “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (emphasis added). The Court must

determine both whether the complaint addresses all of the material elements of the claim and

also whether the elements are addressed with “factual material sufficient to raise the right to

relief beyond mere speculation.” Allmond v. Bank of Am., No. 3:07-CV-186-J-33JRK, 2008 WL

205320, at *3 (M.D. Fla. Jan. 23, 2008). Mere conclusory statements do not satisfy Twombly's

facial plausibility standard. Iqbal, 556 U.S. at 678 (citing Twombly at 555).

       Of particular significance to the issues presented here, the Supreme Court has said that

mere recitations of the elements of the claim, couched as statements of fact, are insufficient.

Twombly, 550 U.S. at 555. Therefore, summary allegations that a defendant has done what the

                                                  7
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 8 of 20 PageID 226



law prohibits are insufficient to survive a motion to dismiss. See, e.g., Davis v. Coca-Cola

Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008) (bare allegation that plaintiffs were

denied promotions because of race held insufficient to state a claim); Addiction & Detoxification

Inst. L.L.C. v. Carpenter, 620 F. Appx. 934, 938 (Fed. Cir. 2015) (“[s]imply repeating the legal

conclusion that the defendants induced infringement [of a patent]” does not satisfy Iqbal’s

requirement to plead “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged”) (quoting Iqbal, 556 U.S. at 678); E.E.O.C. v.

Port Authority of New York and New Jersey, 768 F.3d 247, 253 (2d Cir. 2014) (“Twombly and

Iqbal require . . . pleading sufficient nonconclusory factual matter to set forth a claim that is

plausible on its face”) (emphasis added).

         This Court has applied these general principles when dismissing FLSA collective action

claims3 at the pleading stage. See, e.g., St. Croix v. Genentech, Inc., No. 8:12-cv-891-T-33EAJ,

2012 U.S. Dist. LEXIS 86742, at *6-7 (M.D. Fla. June 22, 2012).4 In St. Croix, Judge Covington

applied Iqbal and Twombly and dismissed FLSA collective action claims at the pleading stage

where the complaint included a mere conclusory allegation that “numerous individuals were

similarly situated” to the named plaintiff, but failed to specify the job duties or pay provisions of



3
  Plaintiff’s collective claims are brought under the EPA, 29 U.S.C. § 206(d), and “[f]or purposes of administration
and enforcement, any amounts owing to any employee which have been withheld in violation of [the EPA] shall be
deemed to be unpaid minimum wages or unpaid overtime compensation under [the FLSA].” 29 U.S.C. § 206(d)(3).
4
  Plaintiff may argue that it is improper to dismiss class claims prior to the certification stage, but that is not the law
in this Circuit or in this Court. See, e.g., St. Croix. As explained in the well-reasoned decision in Dyer v. Lara’s
Trucks, Inc., “a motion to dismiss does not . . . simply end-run the certification process by trying certification on the
face of the complaint.” No. 1:12-CV-1785-TWT, 2013 U.S. Dist. LEXIS 21906, at *8-9 (N.D. Ga. Feb. 19, 2013)
(citation and internal quote marks omitted). Instead, a motion to dismiss tests the sufficiency of the pleadings. “To
survive a motion to dismiss . . . [n]o evidence is required. The plaintiff's reward for surviving a motion to dismiss is
discovery. Moreover, counsel may have some incentive to keep the claims unspecific to achieve the largest possible
class; the motion to dismiss is a defendant's shield against this danger. On the other hand, to be granted conditional
certification, a plaintiff must produce evidence which allows the Court to conclude that a reasonable basis exists for
finding[s] that [warrant certification] . . . . [W]here a complaint fails to sufficiently allege the attributes of the
similarly situated employees, the collective action claim may be dismissed at the pleading stage." Id. at *9-10
(emphasis added, citations and internal quote marks omitted).

                                                            8
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 9 of 20 PageID 227



putative class members, or other specific facts supporting the conclusory allegation that the

putative class members were similarly situated. Id. Similarly, in Pickering v. Lorillard Tobacco

Co., the court applied Iqbal and Twombly and dismissed FLSA collective action claims because

the complaint failed to detail the job duties and pay provisions of putative class members. 2011

U.S. Dist. LEXIS 3647, at * 6-7 (M.D. Ala. Jan. 13, 2011). See generally Kaspers v. Comcast

Corp., 631 Fed. Appx. 779, 2015 U.S. App. LEXIS 19843 (11th Cir. Nov. 16, 2015) (Eleventh

Circuit affirming dismissal of class claims prior to motion for certification). “[C]onclusions

masquerading as facts will not prevent dismissal” of class claims. See generally Jackson v.

BellSouth Telecomms., 372 F.3d 1250, 1262-63 (2004).

       This is exactly what we have here: conclusions masquerading as facts.

       To prove her class claims (which are brought only under the EPA), Plaintiff must prove

that the Campaign “paid employees of opposite genders different wages for equal work for jobs

which require equal skill, effort, and responsibility, and which are performed under similar

working conditions.” Hamilton v. Sikorsky Aircraft Corp., ___ Fed. Appx. ___, No. 18-11378,

2019 U.S. App. LEXIS 2561, at *9 (11th Cir. Jan. 25, 2019) (citations omitted). The EPA

requires that the positions be “substantially equal.” Brock v. Georgia Southwestern College, 765

F.2d 1026, 1032 (11th Cir. 1985). The “substantially equal” inquiry “focuses on the primary

duties of each job, not those which are incidental or insubstantial.” Miranda v. B & B Cash

Grocery Stores, Inc., Case No. 88-1735-CIV-T-10C, 1990 U.S. Dist. LEXIS 9350, at *14-16

(M.D. Fla. May 4, 1990) (citing Goodrich v. International Bh’d. of Elec. Wkrs., AFL-CIO, 815

F.2d 1519, 1524 (D.C. Cir. 1987).

       Instead of pleading facts sufficient to establish these elements, the Complaint simply

makes the conclusory assertion, over and over, that the Campaign paid women less than men,



                                                 9
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 10 of 20 PageID 228



 for similar work. It is not enough for Plaintiff to simply repeat this conclusory assertion (no

 matter how many times and how many different ways she says it). Plaintiff’s failure to provide

 any specificity to support her conclusory allegations that the putative class members were

 similarly situated, including the similarity of the job duties or the pay comparison, should result

 in dismissal of the class claims.

        A.      The Complaint Fails to Allege Specific Facts Concerning the Job Duties of
                Putative Class Members

        The Complaint’s collective allegations are merely conclusory. Every reference to the job

 duties of putative class members is a mere repetition (in one form or another) of the generalized

 allegation that the Campaign has done what the law prohibits, i.e., paid women less than men for

 similar work. The following comprise all of the Complaint’s allegations concerning the alleged

 job duties of putative class members:

        Cpt. ¶ 120: The Campaign engaged in systemic gender-based pay discrimination against
        its female employees. It . . . paid its female employees less than its male employees for
        the same work.”

        Cpt. ¶ 122: “[F]emale Campaign employees . . . were paid less than male employees
        doing the same or similar work . . . .”

        Cpt. ¶ 123: “[F]emale Campaign staff . . . were affected by policies and practices with
        the purpose and effect of denying them equal compensation for the same or similar work .
        . . .”

        Cpt. ¶ 124: “There are many similarly situated collective members . . . .”

        Cpt. ¶ 127: “Ms. Johnson and the collective . . . are or were subjected to the Campaign’s
        common compensation policies, practices, and procedures and centralized decision-
        making resulting in unequal pay based on sex by failing to compensate members of the
        collective at a level commensurate with male employees who perform substantially equal
        work and/or hold equivalent . . . positions . . . .”




                                                  10
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 11 of 20 PageID 229



         Cpt. ¶ 135: The Campaign paid . . . the collective less than similarly-situated male
         colleagues while performing equal work . . . .” 5

         As the Court can plainly see, there are no specific allegations concerning job duties of the

 putative class or any of its members. Instead, Plaintiff makes the same conclusory allegation,

 over and over, as though by repeating it she can avoid the need to plead specific facts.

         The Eleventh Circuit’s decision in Hamilton eliminates any doubt that might otherwise

 exist as to whether these allegations are the type of allegations that are “conclusory”:

         Hamilton takes exception to characterizing her statement as conclusory, but
         stating with nothing more that she “performed the same work as [her] white, male
         colleagues who were L5s” is, by definition, conclusory: It “[e]xpress[es] a factual
         inference without stating the underlying facts on which the inference is based.”
         Conclusory, Black's Law Dictionary (10th ed. 2014).

 Hamilton, 2019 U.S. App. LEXIS 2561, at *12-13.

         Because the Supreme Court held in Iqbal that mere conclusory statements do not satisfy

 Twombly's facial plausibility standard, and because it is clear under Hamilton that the types of

 allegations in the Complaint concerning job duties of the putative class members are “by

 definition, conclusory,” Plaintiff’s class claims are patently insufficient, and must be dismissed.

 Stated differently, in the absence of factual allegations concerning the job duties of putative class

 members, the Complaint cannot possibly support a finding that the duties of putative class

 members are “substantially equal” to the duties of alleged comparators.




 5
  The closest the Complaint comes to making any specific factual allegations concerning job duties of any putative
 class member is the allegation that Lucia Castellan was the Campaign’s Head of Human Resources. Cpt. ¶¶ 88 and
 89). The Complaint does not suggest that any male had similar duties, does not identify Ms. Castellan’s wages, and
 does not allege that any male was paid more than Ms. Castellan. In fact, the Complaint does not even assert that Ms.
 Castellan is a member of the putative class of women allegedly paid less than men.

                                                         11
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 12 of 20 PageID 230



          B.       The Complaint Fails to Allege Specific Facts Concerning the Job Duties of
                   Purported Comparators

          The Complaint has the same deficiency with respect to allegations concerning job duties

 of the supposed male comparators (and concerning any similarity between job duties of the

 comparators and the unstated job duties of members of the putative class). Except for the

 allegations quoted above, the only allegations in the Complaint concerning job duties of men,

 concern employees to which Plaintiff compares herself.6 In the absence of allegations about job

 duties of the purported comparators of putative class members, even if the Complaint included

 sufficient allegations about job duties of the putative class (which it does not), there is nothing in

 the Complaint that could support a finding that any purported comparator had job duties

 “substantially equal” to any member of the putative class.7

          C.       The Complaint Fails to Allege Specific Facts Concerning the Wages of
                   Putative Class Members

          Another fatal deficiency is that the Complaint fails to allege facts sufficient to establish

 that female employees were paid less than their purported male comparators. With respect to




 6
   The Complaint identifies five men that it claims were in positions comparable to the named Plaintiff’s position.
 See Cpt. ¶ 112(a-e). There is no allegation that those men are comparators with respect to members of the putative
 class, no allegation (specific or otherwise) that any putative class member had job duties similar to those men, and
 no allegation (specific or otherwise) that would allow for a comparison between wages paid to any member of the
 putative class and any of those men. As explained below, even as to Plaintiff, the allegations concerning those five
 are insufficient to state a claim.
 7
   Further, even if conclusory allegations were sufficient – which they are not – in the absence of any allegations at
 all concerning the job duties of members of the putative class and their purported comparators, the most the
 Complaint could possibly be said to assert is that the work of women had comparable worth to the work of men
 (although even that is not supported by any specific allegations). However, “it is well-established that comparable
 worth claims are not cognizable under the EPA.” Brown v. Macon-Bibb Cnty. Planning & Zoning Comm’n, Civil
 Action No. 5:07-cv-161(HL), 2009 U.S. Dist. LEXIS 56945, at *13 (M.D. Ga. July 6, 2009) (citing Beavers v.
 American Cast Iron Pipe Co., 975 F.2d 792, 801 (11th Cir. 1992); other citations omitted). Rather, “the EPA
 requires a showing of a substantial identity of job functions.” Brown at *13 (citing Hodgson v. Golden Isles
 Convalescent Homes, Inc., 468 F.2d 1256, 1258 (5th Cir. 1972)). The Complaint’s complete failure to identify job
 functions of either the members of the putative class or their purported comparators leaves the pleadings devoid of
 any allegations which, if proven, could establish a substantial identity of job functions. For this reason as well, the
 class claims are fatally deficient, and should be dismissed.

                                                           12
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 13 of 20 PageID 231



 wages of female employees, the Complaint makes mere conclusory recitations of the elements of

 the claim (see, also III.A.):

          ¶ 111: “Ms. Johnson was also underpaid compared to similarly qualified and less
          qualified male staffers.” . . . Ms. Johnson’s experience is not isolated – indeed, the
          Campaign engaged in systemic gender discrimination in pay against its female
          employees.”

          ¶ 116 “the Campaign willfully paid its female employees less than its male employees.”

 The Complaint offers nothing other than conclusory assertions on this key element of the class

 claims, insufficient to support the class claims alleged therein.

          D.       The Complaint Fails to Allege Specific Facts Concerning the Wages of
                   Purported Comparators

          The Complaint has the same deficiency with respect to wages of purported comparators

 of the putative class members. To support this claim, the Complaint offers only the patently

 insufficient allegations recounted above.8 As with the allegations concerning job duties of

 putative class members and their purported comparators, these conclusory allegations are

 insufficient under Iqbal and Twombly, and the Complaint is bereft of any sufficient allegations

 on the issue of wages of the putative class members, or of the purported comparators. Without

 such allegations, the Complaint is devoid of allegations sufficient to support a finding that the

 putative class members were paid less than their theoretical male comparators.

          To prove the class claims, Plaintiff must prove the following key elements, among other

 things: (1) the job duties of putative class members; (2) that class member jobs are “substantially



 8
   Plaintiff does allege wages of men as her comparators, see Cpt. ¶ 112, but there is no allegation or indication that
 those men are comparators for putative class members. In any case, in the absence of allegations of fact concerning
 wages of putative class members, there is nothing that could establish that those men were paid more than putative
 class members. There is one other allegation of pay disparity: “it was reported that men employed by the Campaign
 made ‘about 35% more’ than women.” Cpt. ¶ 115. This allegation is conclusory, and there is no indication whether
 the persons it compares were performing similar or different work. Because pay disparities are unlawful only if
 positions are similar, the absence of information about the similarity of positions for the persons described makes
 this allegation immaterial.

                                                          13
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 14 of 20 PageID 232



 equal” to jobs of purported comparators; (3) the pay of the putative class members; and (4) that

 the comparators were paid more. It is abundantly clear that the Complaint provides only mere

 legal conclusions, masquerading as fact, such as “female Campaign employees . . . were paid less

 than male employees doing the same or similar work,” See, e.g., Cpt. ¶ 122, to support the class

 claims. This is simply not enough.

        The Eleventh Circuit’s view of these types of allegations is clearly expressed in Davis v.

 Coca-Cola. There, Plaintiffs alleged they were “denied promotions . . . and treated differently

 than similarly situated white employees solely because of [] race.” 516 F.3d at 974. According

 to the Eleventh Circuit, “[t]hat statement epitomizes speculation and therefore does not amount

 to [an allegation sufficient] under Rule 8(a).” Id. (citing Twombly). As Iqbal held:

        [T]he pleading standard Rule 8 announces . . . demands more than an unadorned,
        the-defendant-unlawfully-harmed-me accusation. A pleading that offers “labels
        and conclusions” or “a formulaic recitation of the elements of a cause of action
        will not do.” Nor does a complaint suffice if it tenders “naked assertion[s]”
        devoid of “further factual enhancement.”

 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555, 557 (other citations omitted)).

        The same result should obtain here. The Complaint includes mere conclusory statements,

 and not the recitations of fact required by Iqbal, Twombly, and their progeny. Iqbal, Twombly,

 and the numerous authorities cited above all establish that the type of threadbare, conclusory

 allegations made in support of the collective claims here, are insufficient to state a claim.

 Therefore, the collective claims should be dismissed.

 IV.    Plaintiff’s Individual Wage Claims Should Be Dismissed under Iqbal and Twombly

        The Complaint alleges that the Campaign violated both the Equal Pay Act and Section

 1981, by paying Plaintiff less because of her gender and her race, respectively. Plaintiff’s

 individual wage claims should be dismissed because they suffer from fatal deficiencies similar to



                                                  14
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 15 of 20 PageID 233



 those of the collective claims. In the alternative, judgment should be entered on the pleadings as

 to those claims.

          As with the collective claims, to prove her individual claims, Plaintiff must prove she was

 paid less than comparators outside her protected classes, for similar work. Brock, 765 F.2d at

 1032 (11th Cir. 1985) (under EPA, the positions of Plaintiff and her purported comparator must

 be “substantially equal”); Lewis v. City of Union City, 918 F.3d 1213, 1218 (11th Cir. 2019)

 (under § 1981 Plaintiff must show “that she and her proffered comparators were similarly

 situated in all material respects”) (citation and internal quote marks omitted). Specifically

 Plaintiff’s initial burden is to show that she was paid less than male employees “for equal work

 on those jobs the performance of which requires equal skill, effort and responsibility, and which

 are performed under similar working conditions . . .” 29 U.S.C. § 206(d)(1). Plaintiff’s

 Complaint does not clear this hurdle. The Complaint includes detailed allegations about

 Plaintiff’s job duties. However, the allegations concerning duties of purported comparators

 either fail to support Plaintiff’s claims of substantially similar work or are vague or conclusory –

 and therefore insufficient under Iqbal and Twombly.9 Simply put, there are no allegations in the

 Complaint sufficient to support a finding that Plaintiff and her alleged comparators had

 substantially similar job duties.

          As explained above, the Complaint includes only conclusory allegations about the duties

 of unidentified male employees, generally.10 To the extent Plaintiff intends to rely on these

 allegations to establish her own comparators, her reliance is misplaced. As explained above, the

 allegations do not meet the pleading requirements of Iqbal, Twombly, and their progeny. The


 9
   Allegations in a pleading constitute binding judicial admissions. Best Canvas Prods. & Supplies, Inc. v. Ploof
 Truck Lines, Inc., 713 F.2d 618, 621 (11th Cir. 1983).
 10
    It is not clear whether Plaintiff intends to point to those male employees as comparators only with respect to
 putative class members, or with respect to herself as well.

                                                          15
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 16 of 20 PageID 234



 Complaint also identifies five specific white males who Plaintiff claims are her comparators, in

 subsections of ¶ 112:

 Austin Browning - The Complaint alleges only that he “was hired during the general election.”

 Cpt. ¶ 112(c). Because there are no allegations concerning Mr. Browning’s job duties, the

 Complaint’s allegations concerning Mr. Browning are insufficient to establish that Mr.

 Browning’s job duties are similar to Plaintiff’s job duties.

 Matt Ciepielowski - The Complaint alleges only that he “was part of the National Strike Team

 with [Plaintiff], and they traveled to all the same states.” Cpt. ¶ 112(b). There is no allegation

 concerning Mr. Ciepielowski’s job duties, and no allegation that could establish that his job

 duties were similar to Plaintiff’s job duties.

 Tony Ledbetter - The Complaint alleges only that he “represent[ed]” the Campaign in the

 northern part of Florida during the general election, and “had fewer responsibilities than

 [Plaintiff] did during the general election, because while [Plaintiff] was in charge of operating

 the RV program throughout the entire state, Mr. Ledbetter was only responsible for a few

 counties.” Cpt. ¶ 112(e). There are no other allegation concerning Mr. Ledbetter’s job duties,

 and nothing at all about Mr. Ledbetter’s specific job duties. Even assuming they were “fewer”

 than Plaintiff’s duties that would not mean that they were similar, and would say nothing about

 whether they did, or did not, support a disparity in pay. As with Messrs. Browning and

 Ciepielowski, the allegations in the Complaint are insufficient to establish that Mr. Ledbetter’s

 duties were similar to Plaintiff’s duties.

 David Chiokadze - The Complaint’s allegations are somewhat more detailed, but they actually

 show (if true) that Mr. Chiokadze and Plaintiff were not in similar jobs. The Complaint alleges

 that Mr. Chiokadze “assisted the Communications Director for the Florida team in preparing



                                                  16
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 17 of 20 PageID 235



 talking points and written statements for the Campaign.” Cpt. ¶ 112(d). The Complaint alleges

 that Mr. Chiokadze and Plaintiff “worked closely together during the general election in

 Florida,” and Plaintiff “frequently helped” Mr. Chiokadze with his work. Id. While we cannot

 know from the Complaint what Plaintiff means by “closely” or “frequently,” the Complaint

 alleges that Plaintiff’s “most important responsibility,” during her time in Florida (the only

 location where Mr. Chiokadze worked, at least as far as we can tell from the Complaint), was

 managing RVs that “navigated the state of Florida in advance of the general election.” Cpt. ¶ 51.

 There is no allegation that Mr. Chiokadze had any responsibility for RVs or any of the other

 multiple duties11 Plaintiff allegedly performed in Florida. What the Complaint shows (assuming

 its allegations are true) is that one of many of Plaintiff’s less important job duties was helping

 Mr. Chiokadze with his work. There is no allegation that Plaintiff and Mr. Chiokadze shared

 Plaintiff’s “most important” job duty, and there is no allegation or basis for concluding that they

 shared Plaintiff’s many other less important duties. The fact that one of Plaintiff’s relatively less

 important duties was assisting a male employee in no way establishes that their jobs were

 similar. Thus, Plaintiff’s own judicial admissions in the Complaint are fatal to any claim that her

 job duties were similar to those of Mr. Chiokadze.

 Sidney Bowdidge - Again, Plaintiff’s own judicial admissions defeat her claim that her duties

 were similar to those of her purported comparator. As explained above, the Complaint alleges

 that Plaintiff’s “most important responsibility” in Florida was managing RVs. Cpt. ¶ 51. There

 is no allegation that Mr. Bowdidge had any responsibility whatsoever for RVs. Although, the


 11
   The Complaint also alleges many other duties that Plaintiff also performed in Florida, including: placing signs
 and knocking on doors, Cpt. ¶ 45, compiling videos of women showing their support for President Trump, Cpt. ¶ 82,
 assisting with onboarding of new staff, Cpt. ¶ 49, serving as “the” point of contact for Campaign accessories, like
 signs and stickers, Cpt. ¶ 43, organizing rallies, Cpt. ¶¶ 43, 56 and 117, transforming local offices into home bases
 for volunteers and supporters, Cpt. ¶ 44, conducting outreach to minorities, Cpt. ¶ 45, organizing and managing
 local offices, Cpt. ¶ 40, and acting as Operations Administrative Director for the Campaign’s Florida operations,
 Cpt. ¶ 47. There is no non-conclusory allegation that Mr. Chiokadze had any similar duties.

                                                          17
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 18 of 20 PageID 236



 Complaint does allege that both Plaintiff and Mr. Bowdidge had some responsibility for

 “volunteer recruitment and management,” See Cpt. ¶ 112(a), there is no allegation in the

 Complaint that Mr. Bowdidge shared any of Plaintiff’s many other job duties (listed above, fn.

 9).12 As with Mr. Chiokadze, construing the allegations of the Complaint in favor of the

 Plaintiff, and assuming them all to be true, the Complaint supports, at most, a conclusion that

 Plaintiff and Mr. Bowdidge shared one of Plaintiff’s less important duties. There is no specific

 allegation that could support a finding that they shared Plaintiff’s most important responsibility

 (managing RVs), or any of her many other less important duties.

          Unlike the EPA, Section 1981 requires a showing of “purposeful discrimination,” Ferrill

 v. Parker Grp., Inc., 168 F.3d 468, 472 (11th Cir. 1999). Plaintiff's allegations must “support a

 reasonable expectation that discovery would reveal evidence that these Defendants acted with

 racially-discriminatory animus.” Ford v. Strange, 580 F. App'x 701, 713 (11th Cir. 2014). When

 comparing similarly situated individuals to raise an inference of discriminatory motivation, the

 individuals pled must be similarly-situated in all relevant respects besides race, since different

 treatment of dissimilarly situated persons does not violate civil rights laws.” See Arafat v. Sch.

 Bd. of Broward Cty., 549 F. App'x 872, 874 (11th Cir. 2013)(dismissing claim at motion to

 dismiss stage).

          The Complaint’s allegations are insufficient to establish that any of Plaintiff’s alleged

 comparators had job duties “substantially equal” to Plaintiff’s or that Plaintiff and her proffered

 comparators were “similarly situated in all material respects.” Further, as to Messrs. Chiokadze

 and Bowdidge, the allegations constitute judicial admissions that the comparators do not have



 12
   The Complaint does allege that Mr. Bowdidge was part of the National Strike Team and traveled with Ms.
 Johnson as part of the National Strike Team, but fails to outline his duties as a member of the strike team except that
 he “was responsible for volunteer recruitment and management, just like Ms. Johnson.” Cpt. ¶ 112(a).

                                                           18
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 19 of 20 PageID 237



 similar job duties. Accordingly, the Court should dismiss and/or enter judgment on the pleadings

 as to Plaintiff’s individual wage claims.

        WHEREFORE, Defendants respectfully requests that the Court grant Defendants’

 Motion to Dismiss and enter an Order dismissing with prejudice all of Plaintiff’s claims.

 Defendants further requests an award of its costs and attorneys’ fees associated with this Motion

 and any other relief the Court deems just and proper.

                    REQUEST FOR ORAL ARGUMENT AND HEARING

        Pursuant to the Federal of Civil Procedure 78 and Local Rule 3.01(j), Defendants hereby

 request that this matter be set for hearing before this Honorable Court to so the parties can fully

 articulate the underlying basis for dismissal of the instant matter.



 Respectfully submitted,

 FORDHARRISON LLP

 /s/ Tracey K. Jaensch
 Dawn Siler-Nixon                                Charles J. Harder
 Florida Bar No. 993360                          charder@harderllp.com
 Dsiler-nixon@fordharrison.com                   Pro Hac Vice Admitted
 Tracey K. Jaensch                               HARDER LLP
 Florida Bar No. 907057                          132 S. Rodeo Drive, Fourth Floor
 tjaensch@fordharrison.com                       Beverly Hills, CA 90212
 101 E. Kennedy Blvd., Suite 900                 Telephone: (424) 203-1600
 Tampa, Florida 33602
 Telephone: (813) 261-7800                       Attorneys for Defendants
 Facsimile: (813) 261-7899                       Donald J. Trump
                                                 Donald J. Trump For President, Inc.




                                                  19
Case 8:19-cv-00475-WFJ-SPF Document 32 Filed 05/10/19 Page 20 of 20 PageID 238



                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system, which will electronically send a notice of
 electronic filing upon the following:

   Brian W. Warwick                    Hassan A. Zavareei            Tanya S. Koshy
   bwarwick@varnellandwarwick.com      hzavareei@tzlegal.com         tkoshy@tzlegal.com
   Janet Varnell                       Katherine M. Aizpuru          Tycko & Zavareei LLP
   jvarnell@varnellandwarwick.com      kaizpuru@tzlegal.com          1970 Broadway
   Varnell & Warwick, PA               Tycko & Zavareei LLP          Suite 1070
   P.O. Box 1870                       1828 L Street NW, Ste 1000    Oakland, CA 94612
   Lady Lakes, FL 32158-1870           Washington, D.C. 20036

   F. Paul Bland                       Jennifer Bennett
   pbland@publicjustice.net            jbennett@publicjustice.net
   Karla Gilbride                      Public Justice, P.C.
   kgilbride@publicjustice.net         475 14th Street, Suite 610
   Public Justice, P.C.                Oakland, CA 94612
   1620 L Street NW, Suite 630
   Washington, DC 20036

                                           /s/ Tracey K. Jaensch
                                           Attorney

 WSACTIVELLP:10515939.6




                                              20
